 556DECISIONSOF NATIONALLABOR RELATIONS BOARDHecla Mining Company and United Steelworkers ofAmerica,AFL-CIO-CLC; International Union ofOperating Engineers,Local 428, AFL-CIO; Inter-nationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Local 310;Laborers District Council,State of Arizona, Local479, AFL-CIO; International Brotherhood of Elec-tricalWorkers,Local 570, AFL-CIO. Case 28-CA-3659March31, 1976DECISION AND ORDERBY MEMBERSFANNING,JENKINS,AND PENELLOUpon a charge filed on September 26, 1975, byUnited Steelworkers of America AFL-CIO-CLC;International Union of Operating Engineers, Local428, AFL-CIO; International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, Local 310; Laborers District Council, StateofArizona,Local 479, AFL-CIO; InternationalBrotherhood of Electrical Workers, Local 570, AFL-CIO, herein jointly called the Union, and duly servedon Hecla Mining Company, herein called the Re-spondent, the Acting General Counsel, herein calledtheGeneral Counsel, of the National Labor Rela-tions Board, by the Regional Director for Region 28,issued a complaint on October 17, 1975, against Re-spondent,alleging that Respondent had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5) and(1) and Section2(6) and (7) of the National LaborRelations Act, as amended. Copies of the charge,complaint, and notice of hearing before an Adminis-trative Law Judge were duly served on the parties tothis proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on June 26, 1975, fol-lowing a Board election in Case 28-RC-2495, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commenc-ing on or about July 14, 1975, and at all times there-after,Respondent has refused,and continues to dateto refuse, to bargain collectively with the Union asthe exclusive bargaining representative,although theiOfficial notice is taken of the record in the representation proceeding.Case 28-RC-2495,as the term "record"isdefined in Secs.102.68 and102.69(g) of the Board'sRules and Regulations, Series 8. as amended. SeeLTV Electrosystems,Inc.,166 NLRB938 (1%7).enfd.388 F.2d 683 (C.A. 4.1%8);Golden Age BeverageCo.,167 NLRB 151 (1%7), enfd. 415 F.2d 26(C.A. 5, 1%9);lntertype Co. v. Penello,269 F.Supp.573 (D.C. Va., 1%7);Follett Corp.,164 NLRB378 (1%7).enfd. 397 F.2d 91 (C.A. 7, 1%8); Sec.9(d) of the NLRA.Union has requested and is requesting it to do so. OnOctober 30, 1975, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegationsin the complaint.On November 20, 1975, counsel for the GeneralCounsel filed with the Regional Director for Region28 a Motion for Summary Judgment, and the Re-gionalDirector, thereafter, transferred the motion tothe Board in Washington, D.C. Subsequently, on De-cember 8, 1975, the Board issued an order transfer-ring the proceeding to the Board and a Notice ToShow Cause why the General Counsel's Motion forSummary Judgment should not be granted. Respon-dent thereafter filed a response to Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response to theNotice To Show Cause, Respondent basically attacksthe propriety of the Union's certification in the un-derlying representation case. Respondent contends(1) the Board erred in setting aside the first election,which the Union lost, and, therefore, the second elec-tion,which the Union won, is ineffective and a nulli-ty; (2) assuming,arguendo,that the first election wasproperly set aside, the second election also shouldhave been set aside on the basis of Respondent'selection objections; (3) the Board erred in the under-lying representation case by failing to considerRespondent'smotion for reconsideration andRespondent's request for special permission of theBoard to consider Employer's motion for reconsider-ation; and (4) substantial employee turnover andchanged circumstances render the election results un-representative of Respondent's present employees.Review of the record herein, including the recordin Case 28-RC-2495, reveals that, pursuant to a Stip-ulation for Certification Upon Consent Election, anelection was held on April 19, 1973, which the Unionlost.The Union filed timely objections to conductaffecting the results of the election and, following ahearing thereon,' the Hearing Officer recommended2Following investigation of the Union's objections,the Regional Directorissued his report and recommendation on objections,in which he directedthat a hearing be held to resolve factual issues raised by certain of suchobjections.Respondent filed exceptions to the Regional Director's reportwith the Board.The Boardtreated Respondent's exceptions as a motion togrant special permission to appeal from the Regional Director's direction ofhearing,and, on July 9, 1973, the Board issued a Decisionand Order deny-ing Respondent's motion and remanding the matterto the Regional Direc-223 NLRB No. 78 HECLA MINING COMPANY557that the objections be sustained in part, that theBoard set aside the election,and that a second elec-tion be held. Thereafter, Respondent filed exceptionsto the Hearing Officer's report and a supportingbrief.On January 18, 1974, as corrected on January22, 1974, the Board issued its Supplemental Decision,Order, and Direction of Second Election, in which itadopted the Hearing Officer's findings, conclusions,and recommendations,set the election aside,and di-rected that a second election be conducted.A second election was held on March 6, 1974,which the Union won. Respondent filed timely ob-jections to conduct affecting the results of the elec-tion.After investigation, the Regional Director, onApril 17, 1974,issued his report on objections inwhich he recommended that a hearing be held onObjections 1 and 6 9 and that the remaining objec-tions be overruled. Respondent filed timely excep-tions to the Regional Director's report, requestingthat a hearing also be held on Objections 2 and 3.4On June 7, 1974, while Respondent's exceptions werepending before the Board, Respondent filed with theRegional Director a motion for reconsideration ofhis report in which Respondent raised additionalallegationswhich would warrant setting aside theelection.5 On June 18, 1974, the Board issued its Sec-ond Supplemental Decision and Order in which it (1)adopted the Regional Director's findings, conclu-sions,and recommendations; (2) found thatRespondent's exceptions with respect to Objections 2and 3 raised no material or substantial issues of factor law warranting reversal of the Regional Director'sfindings or requiring a hearing; and (3) ordered ahearing onObjections 1 and 6. Thereafter, on July11, 1974, the Regional Director denied Respondent'smotion for reconsideration of his report on objec-tions and referred Respondent's additional June 7allegations for hearing together with Objections 1and 6. On December 10, 1974, following a hearing,theHearing Officer issued his Report and Recom-mendations in which he recommended that Objec-tions 1 and 6 and the additional allegations be over-tor for the purpose of conducting the hearing previouslyordered by him.3Objection I related to the Union's allegedly improper offer to waiveinitiation fees, and Objection 6 involved the Union's allegedly illegal elec-tioneering at the polling place.Objection 2 involved an alleged economic inducement and misrepresen-tation bythe Union that employees joining one of thejointlypetitioningunions would be accorded full membership statusby any otherlocal orinternational union representingsimilar jobclassificationsat any place ofemployment in the United Statesand thatemployeeswould be receivinghigh construction rates of pay as opposed to mining company rates.Objec-tion 3 involved an alleged misrepresentation thatemployees would be per-mitted to join the union of their choice,regardlessof theirjobclassification,should the Union win the election.3Respondent's additional June 7 allegations, in substance, involved ille-gal electioneering by union observers and agents and improperconduct ofthe electionby Boardagents.ruled and that the Union be certified. Both Respon-dent and the Union filed timely exceptions to theHearing Officer's report and supporting briefs. Re-spondent excepted to the Hearing Officer's recom-mendations overruling its objections. The Union ex-cepted to the Hearing Officer's decision to consideron the merits Respondent's June 7 allegations whichwere untimely filed. The Board considered the par-ties' exceptions and briefs and, on June 26, 1975, is-sued its Third Supplemental Decision and Certifica-tion of Representative,6 in which it found that theJune 7 allegations were not timely filed and shouldnot have been considered on the merits,' adopted theHearingOfficer's recommendation that Respon-dent's objections be overruled, and certified theUnion.Thereafter, on July 14, 1975, Respondent filed amotion for reconsideration and request for oral argu-ment and, subsequently, filed its request for specialpermission of the Board to consider the Employer'smotion for reconsideration of the Board's Third Sup-plemental Decision and Certification of Representa-tive.By telegraphic order dated August 4, 1975, theBoard, with Chairman Murphy dissenting, deniedRespondent's request for special permission of theBoard to consider its untimely motion for reconsider-ation. Thereafter, by letter dated August 6; 1975, Re-spondent requested that the Board reconsider its tele-graphic order of August 4, 1975. By telegraphic orderdated August 25, 1975, the Board, with ChairmanMurphy dissenting, denied Respondent's request.8It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleginga violation of Section 8(a)(5) is not ent tied to reliti-gate issues which were or could have been litigated ina prior representation proceeding.9All issues raised by the Respondent in this pro-ceeding were or could have been litigated in the priorrepresentation proceeding, and the Respondent does6218 NLRB 860.7The Board found,in agreement with the Hearing Officer,that, in anyevent, the June 7 allegations were lacking in merit.8 In its response and answer, Respondent contends that the Board erredin denying its motion for reconsideration and request for special permission.Insofar as Respondent attacks the Board's decision on the merits,this issuewas decided in the representation proceeding. Respondent also argues that,due to the Board vacancy resulting from former Member Kennedy's depar-ture. leaving only four Board Members, the three-member panel, withChairman Murphy dissenting,which denied Respondent'smotion and re-quest did not possess the properly delegated authority to rule upon suchmatters.With respect to Respondent's improper delegation argument, Sec.3(b) of the Act clearly provides that "The Board is authorized to delegate toany group of three or more members any or all of the powers which it mayitself exercise," and further provides that, "A vacancy in the Board shall notimpair the right of the remaining members to exercise all of the powers ofthe Board...: . Accordingly,we find Respondent's argument to be with-out merit.9SeePittsburgh Plate Glass Co. v. N.L.R.B.,313 U.S. 146, 162 (1941);Rules and Regulations of the Board,Secs.102.67(f) and 102.69(c). 558DECISIONSOF NATIONALLABOR RELATIONS BOARDnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor does itallege that any special circumstances exist hereinwhich would require the Board to reexamine the de-cisionmade in the representationproceeding.1°Wetherefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding."We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:II.THE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America,AFL-CIO-CLC;International Union of Operating Engineers, Local428, AFL-CIO; International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica,Local 310; Laborers District Council, StateofArizona,Local 479,AFL-CIO;InternationalBrotherhood of Electrical Workers,Local 570, AFL-CIO, are labor organizations within the meaning ofSection 2(5) of the Act.FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTRespondent, a Washington corporation, has, at alltimesmaterial herein, maintained an office and placeof business on the Papago Indian Reservation, nearCasa Grande, Arizona (herein called the LakeshoreProject). During the past year, a representative peri-od, Respondent, in the course and conduct of itsbusinessoperations, purchased goods and materialsvalued in excess of $50,000 which were transportedand delivered to Respondent's place of business inthe State of Arizona directly from States of the Unit-ed States other than the State of Arizona.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times material here-in,an employer engaged in commerce within themeaningof Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assert juris-diction herein.10We find Respondent's contention that changed circumstances resultingfrom substantial employee turnover render the elections unrepresentative ofpresent employee sentiment to be without merit. It is well settled that, as theUnion was selectedby a majorityof the unit employees,Respondent's obli-gation to bargain extends for I year from the date of the Union's certifica-tion, and employee turnover does not constitute "unusual circumstances"within the Supreme Court's decisioninRay Brooks v. N.LR.B.,348 U.S. 96(1954).Georgetown Dress Corporation.217 NLRB No. 8 (1975);Nichols-Homeshield Inc.,214 NLRB 494 (1974).11 In its answer to the complaint,Respondent has denied the allegationsof the complaint with respect to unit appropriateness,the election resultsand certification,and the request and refusal to bargain.As to the appropri-ateness of the unit,this was stipulatedby theRespondentand established inthe representation proceeding and may not be litigated herein.As to theelection results and certification, review ofthe recordreveals(I) an undis-puted tally of ballots,dated March 6,1974, showing a vote in favor of theUnion,and (2)certification of theUnion by theBoard on June26, 1975.The denied allegations with respect to the election results and certificationare, therefore,found to be true.As to the request and refusal to bargain,attached to the Motion for Summary Judgment are lettersof request by theUnion dated July 7 and September15, 1975,and a letter of refusal fromRespondent dated September29, 1975. As Respondent offersnothing tocontrovert this evidence,we deem the complaint allegations concerning arequest and refusal to bargain to be admitted to be true and so found.ThriftDrug,a Divisionof J. C. Penney Company, Inc.,215 NLRB No. 51 (1974).III.THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unitThe following employees of the Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All productionand maintenanceemployeesemployed at Respondent's Lakeshore Project ofHecla Mining Company, located approximately30 miles south of Casa Grande, Arizona; exclud-ing office clericals,guards, watchmen, profes-sionals,all subcontractor employees, and super-visors, as defined in the Act.2.The certificationOn March 6, 1974, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the Regional Di-rector for Region 28, designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on June 26, 1975, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or aboutJuly 7,1975, and at alltimes thereafter,theUnion has requested the Re-spondent to bargain collectively with it as the exclu-sive collective-bargaining representative of all theemployees in the above-described unit.Commencingon or about September29, 1975,and continuing atall times thereafter to date,the Respondent has re-fused,and continues to refuse,to recognize and bar-gain with the Union as the exclusive representative HECLA MINING COMPANY559for collective bargaining of all employees in saidunit.Accordingly,we find that the Respondent has,since September 29, 1975,and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit,and that,by such refusal,Respondenthas engaged in and is engaging in' unfair labor prac-tices within the meaning-of Section 8(a)(5) and (1) ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in sectionIII,above,occurring in connection with its opera-tions described in section I, above,have a close, inti-mate,and substantial relationship to trade,traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and(1) of the Act,we shallorder that it cease and desist therefrom,and, uponrequest,bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit,and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the periodprovided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit.SeeMar-JacPoultry Company, Inc.,136NLRB785 (1962);CommerceCompanyd/b/a LamarHotel,140 NLRB226, 229 (1962), enfd.328 F.2d 600(C.A. 5, 1964),cert. denied 379U.S. 817(1964);Bur-nettConstructionCompany,149 NLRB 1419, 1421(1964), enfd.350 F.2d 57 (C.A. 10, 1965).The Board,upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.HeclaMining Company is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2.United Steelworkers of America,AFL-CIO-CLC; International Union of Operating Engineers,Local 428,AFL-CIO;International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpersof America,Local 310; Laborers DistrictCouncil,State of Arizona,Local 479, AFL-CIO;Internation-alBrotherhood of ElectricalWorkers, Local 570,AFL-CIO,are labor organizations within the mean-ing of Section2(5) of the Act.3.All productionand maintenance employees em-ployed atRespondent'sLakeshoreProject of HeclaMining Company, located approximately30 milessouth of CasaGrande, Arizona;excluding officeclericals,guards,watchmen,professionals,all sub-contractor employees,and supervisors,as defined inthe Act,constitute a unit appropriate for the purpos-es of collective bargainingwithin themeaning of Sec-tion 9(b) of the Act.4.SinceJune 26, 1975, the above-named labor or-ganizations have been and noware jointlythe certi-fied and exclusive representative of all employees inthe aforesaid appropriate unit for the purpose of col-lective bargaining within the meaning of Section 9(a)of the Act.5.By refusingon or aboutSeptember29, 1975,and at all times thereafter,to bargaincollectivelywith the above-named labor organizations jointly asthe exclusive bargaining representative of all the em-ployees ofRespondent in the appropriate unit, Re-spondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5)of the Act.6.By the aforesaid refusal to bargain,Respondenthas interfered with, restrained, and coerced, and isinterferingwith,restraining,and coercing,employeesin the exercise of the rights guaranteed to them inSection 7of the Act, and therebyhas engaged in andis engaging in unfair labor practices within the mean-ing of Section8(a)(1) of the Act.7.The aforesaidunfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Re-lations Board hereby orders that Respondent, HeclaMining Company,Casa Grande, Arizona,itsoffi-cers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages,hours, and other terms and con-ditions of employmentwith UnitedSteelworkers ofAmerica,AFL-CIO-CLC; International Union ofOperating Engineers,Local 428,AFL-CIO;Interna-tional Brotherhood of Teamsters,Chauffeurs, ware-housemen and Helpers of America,Local 310; La- 560DECISIONSOF NATIONAL LABOR RELATIONS BOARDborers District Council, State of Arizona, Local 479,AFL-CIO;InternationalBrotherhood of ElectricalWorkers, Local 570, AFL-CIO, jointly, as the exclu-sive bargaining representative of its employees in thefollowing appropriate unit:All production and maintenance employeesemployed at Respondent's Lakeshore Project ofHecla Mining Company, located approximately30 miles south of Casa Grande, Arizona; exclud-ing office clericals, guards, watchmen, profes-sionals,all subcontractor employees, and super-visors, as defined in the Act.(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organizations jointly as the exclusive represen-tative of all employees in the aforesaid appropriateunit with respect to rates of pay, wages, hours, andother terms and conditions of employment and, if anunderstanding is reached, embody such under-standing in a signed agreement.(b) Post at its Lakeshore Project copies of the at-tached notice marked "Appendix." 12 Copies of saidnotice, on forms provided by the Regional DirectorforRegion 28, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintainedby it for 60 consecutive days thereafter,in conspicuous places, including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any othermaterial.(c)Notify the Regional Director for Region 28, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOTrefuse to bargain collectivelyconcerning rates of pay, wages,hours,and otherterms and conditions of employmentwith Unit-ed Steelworkers of America,AFL-CIO-CLC;InternationalUnion of Operating Engineers,Local 428, AFL-CIO; International Brother-hood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,Local 310;LaborersDistrictCouncil,State of Arizona,Local 479,AFL-CIO;International Brotherhood of Elec-tricalWorkers,Local 570, AFL-CIO,jointly, asthe exclusive representative of the employees inthe bargaining unit described below.WE WILL NOTin any like or related mannerinterfere with,restrain,or coerce our employeesin the exercise of the rights guaranteed them bySection 7of the Act.WE WILL,upon request, bargain with theabove-named Unions, jointly,as the exclusiverepresentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours,and other terms and condi-tions of employment and, if an understanding isreached,embody such understanding in a signedagreement.The bargaining unit is:All production and maintenance employeesemployed at Respondent's Lakeshore Projectof Hecla Mining Company, located approxi-mately 30 miles south of Casa Grande,Arizo-na; excluding office clericals, guards,watch-men,professionals,allsubcontractoremployees, and supervisors, as defined in theAct.12 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading"Posted by Orderof the National Labor Relations Board"shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."HECLA MINING COMPANY